                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 20, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

CHARLES RAY HILL,                          §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL NO. 2:18-CV-230
                                           §
LORIE DAVIS, et al,                        §
                                           §
        Defendants.                        §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 20, and Plaintiff Charles Ray Hill’s (“Hill”)
Objections to the M&R, Dkt. No. 25.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 20.            Accordingly, the Court RETAINS Plaintiff
Charles Ray Hill’s (“Hills”) equal protection claim against TDCJ Director Lorie
Davis (“Davis”) in her official capacity for injunctive and declaratory relief. The
Court DISMISSES the remaining claims and the claims against Defendant White
for failure to state a claim and/or as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
and 1915A(b)(1).


      SIGNED this 19th day of August 2019.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
